DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The application of Belsley et al. for a “LIDAR-only lock-on tracking system” filed June 14, 2019 has been examined.  
This application claims priority to U.S. provisional application number 62/686,289, which is filed on June 18, 2018.
 
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US# 8,761,594) in view of Sebastian et al. (US# 9,103,907).

 Referring to claim 1, Gross et al. disclose a method comprising: 
transmitting, by processing circuitry, a specified pattern of beams of electromagnetic radiation along a beam direction onto a region of an object, the specified pattern including a plurality of beams arranged over a grid of points mapped to the region, the plurality of beams being stationary when the region is fixed at a location in space (i.e. the spatially dynamic illumination source combines a light-emitting element array with an optical element array and a control component. Each light-emitting element in the light-emitting element array corresponds to an optical element in the optical element array.  A device 200 may include a camera and illumination system 202. Camera and illumination system 202 may include a camera, a one-dimensional illumination array of illumination elements, and a control component coupled to the camera and to the illumination array. Each illumination element in the illumination array may be individually controlled by the control component to enable selective illumination of a detected object 206 in the field of view) (column 4 lines 59 to column 5 line 16; column 5 line 64 to column 6 line 15; see Figures 2 and 12); 
receiving, by the processing circuitry, movement indication data representing an indication that the object has moved from the location in space (i.e. the control component may obtain images captured by the camera, and the camera and illumination system may analyze the images, detect regions of motion in the images, map the regions of motion to the illumination array, and, via the control component, selectively activate, deactivate, move, and/or control the output of the individual illumination elements in the illumination array to selectively illuminate one or more regions of the field of view of the camera in which a detected object that is being tracked is currently located) (column 2 lines 38 to 50; see Figures 4 and 12); 
obtaining, by the processing circuitry, transverse velocity data indicating a velocity of the object in the beam direction at an instant of time (i.e. when an object is first detected at 1302, the camera and illumination system may predict direction and speed of motion of the detected object and use this prediction in mapping the object to the illumination array) (column 14 lines 2 to 15; see Figure 13); 
generating, by the processing circuitry, an estimate of a velocity of the object in a direction normal to the beam direction at the instant of time based on the velocity of the object in the beam direction at the instant of time (i.e. an object such as a person that enters the field of view of the camera may be detected by the control component, and a portion of the illumination elements in the 2D illumination array may be activated to illuminate region(s) of the field of view in which the object is currently located. As the object being tracked (in this example, a person) moves relative to the camera, the motion is detected by the control component and some illumination elements are deactivated while others are activated to illuminate region(s) of the field of view into which the object has moved) (column 6 lines 54 to column 7 line 2; see Figures 5B and 12-13). 
However, Gross et al. did not explicitly disclose adjusting, by the processing circuitry, the specified pattern of beams according to the estimate of the velocity of the object in the direction orthogonal to the beam direction to lock the specified pattern of beams onto the region of the object.
In the same field of endeavor of tracking communication system, Setastian et al. teach that adjusting, by the processing circuitry, the specified pattern of beams according to the estimate of the velocity of the object in the direction orthogonal to the beam direction to lock the specified pattern of beams onto the region of the object (i.e. estimation of the angular velocities about different axes, namely the x-axis and the y-axis. In general terms, where a first beam 112 is displaced on target 190 along a first axis from a second beam 112, an angular velocity about a second axis orthogonal to the first axis may be determined from the velocities along a third axis orthogonal to both the first and second axes at each of the respective points) (column 11 lines 49 to 56; column 14 lines 22 to 55; see Figures 5-6 and 8-9) in order to obtain the motion stabilized three-dimensional image of the person.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for a method of estimation of the angular velocities about different axes taught by Sebastian et al. in the Spatially dynamic illumination for camera system of Gross et al. because estimation of the angular velocities about different axes would obtain the motion stabilized three-dimensional image of the person for detecting and tracking desire objects.

Referring to claims 8 and 15, Gross et al. in view of Sebastian et al. disclose a computer program product comprising a nontransitory storage medium, the computer program product including code that, when executed by processing circuitry of a computer, causes the processing circuitry to perform a method and an electronic apparatus, although different in scope from the claim 1, the claims 8 and 15 contains similar limitations in that the claim 1 already addressed above therefore claims 8 and 15 are also rejected for the same obvious reasons given with respect to claim 1.

Claims 2, 4, 5, 9, 11, 12, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US# 8,761,594) in view of Sebastian et al. (US# 9,103,907) as applied to claims 1, 8 and 15 and further in view of Wan et al. (Pub. No. US2016/0182789).

 Referring to claim 2, Gross et al. in view of Sebastian et al. disclose the method as in claim 1, however, Gross et al. in view of Sebastian et al. did not explicitly disclose wherein transmitting the specified pattern of beams of electromagnetic radiation includes: forming a first array of beams along a second direction orthogonal to the beam direction; forming a second array of scanning beams along the second direction and shifted from the first array of scanning beams in a first direction orthogonal to the beam direction; forming a center beam between the first array of beams and the second array of beams; and identifying, as the specified pattern, a specified subarray of the first array of beams, a specified subarray of the second array of beams, and the center beam, a central beam of the specified subarray of the first array of beams, a central beam of the specified subarray of the second array of beams, and the center beam being colinear and forming a central array of beams.  
 	In the same field of endeavor of tracking communication system, Wan et al. teach that wherein transmitting the specified pattern of beams of electromagnetic radiation includes: forming a first array of beams along a second direction orthogonal to the beam direction; forming a second array of scanning beams along the second direction and shifted from the first array of scanning beams in a first direction orthogonal to the beam direction; forming a center beam between the first array of beams and the second array of beams; and identifying, as the specified pattern, a specified subarray of the first array of beams, a specified subarray of the second array of beams, and the center beam, a central beam of the specified subarray of the first array of beams, a central beam of the specified subarray of the second array of beams, and the center beam being colinear and forming a central array of beams (page 2 paragraph 0037; page 6 paragraph 0081; see Figure 1C(ii) and 8a, 8b) in order to perform various intelligent object recognition functions.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for a method of having the illuminator that is designed to individually illuminate different partition within field of view taught by Wan et al. in the spatially dynamic illumination for camera system of Gross et al. in view of Sebastian et al. because having the illuminator that is designed to individually illuminate different partition within field of view would perform various intelligent object recognition functions in the tracking system.

Referring to claim 4, Gross et al. in view of Sebastian et al. and Wan et al. disclose the method as in claim 2, Gross et al. disclose wherein obtaining the transverse velocity data includes: receiving a transverse position of the beams of the central array of beams at the instant of time and at an earlier time; generating a difference between the transverse position of the beams at the earlier time and the transverse position of the beams at the instant of time; and generating, as the velocity of the object in a transverse direction at the instant of time, a ratio of the difference and a difference between the instant of time and the earlier time (i.e. the control component may obtain images captured by the camera, and the camera and illumination system may analyze the images, detect regions of motion in the images, map the regions of motion to the illumination array, and, via the control component, selectively activate, deactivate, move, and/or control the output of the individual illumination elements in the illumination array to selectively illuminate one or more regions of the field of view of the camera in which a detected object that is being tracked is currently located. In some embodiments, the camera and illumination system may also estimate depth of a detected object (i.e., how far the object is from the camera), and may adjust the light output of the individual illumination elements according to the depth) (column 2 lines 38 to 50; column 5 lines 33 to 63).

Referring to claim 5, Gross et al. in view of Sebastian et al. and Wan et al. disclose the method as in claim 4, Gross et al. disclose wherein generating the estimate of a velocity of the object in the direction normal to the beam direction at the instant of time includes: performing a prediction operation to produce predicted transverse positions of the beams of the central array of beams at the instant of time; generating a difference in the transverse position of the beams of the central array of beams and the predicted transverse positions of the beams of the central array of beams at the instant of time; and producing, as the estimate, the position along the first direction at which the difference in transverse position is a minimum (i.e. when an object is first detected at 1302, the camera and illumination system may predict direction and speed of motion of the detected object and use this prediction in mapping the object to the illumination array. Once the one or more light-emitting elements in the illumination array are determined, the control component may then selectively activate or increase the power to the one or more light-emitting elements to completely, but selectively, illuminate the object) (column 13 lines 64 to column 14 line 15; see Figure 13).

Claims 3, 6, 10, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US# 8,761,594) in view of Sebastian et al. (US# 9,103,907) and in view of Wan et al. (Pub. No. US2016/0182789) as applied to claims 2, 5, 9,  and 12, and further in view of Sebastian (US# 11,262,454).

Referring to claim 3, Gross et al. in view of Sebastian et al. and Wan disclose the method as in claim 2, however, Gross et al. in view of Sebastian et al. and in view of Wan did not explicitly disclose further comprising: performing a first interpolation operation on two beams of the specified subarray of the first array of beams to produce a first interpolated beam of the center array of beams; and performing a second interpolation operation on two beams of the specified subarray of the first array of beams to produce a second interpolated beam of the center array of beams.  
 	In the same field of endeavor of tracking communication system, Sebastian teaches that further comprising: performing a first interpolation operation on two beams of the specified subarray of the first array of beams to produce a first interpolated beam of the center array of beams; and performing a second interpolation operation on two beams of the specified subarray of the first array of beams to produce a second interpolated beam of the center array of beams (column 4 lines 53 to 60; column 7 lines 61 to column 8 line 25; see Figures 1, 4 to 6).
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for a method of having the LIDAR system generates the interpolation function at the ideal points to deviations computes from the previous iteration of the best-fit plane taught by Sebastian in the spatially dynamic illumination for camera system of Gross et al. in view of Sebastian et al. and Wan et al. because having the LIDAR system generates the interpolation function at the ideal points to deviations computes from the previous iteration of the best-fit plane would improve efficiently monitoring and tracking the object in the tracking system.

Referring to claim 6, Gross et al. in view of Sebastian et al. and in view of Wan disclose the method as in claim 5, Sebastian discloses wherein the difference is a least-squares difference (column 3 line 61 to column 4 line 6).

Allowable Subject Matter
  
Claims 7, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Referring to claims 7, 14 and 20, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations wherein performing the prediction operation includes: performing an interpolation operation on the transverse positions of the beams of the central array of beams to produce interpolated transverse positions of the beams of the central array of beams.
 
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061. Fax number is (571) 273-3061.  The examiner can normally be reached on 8:00AM-5:00PM Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




 /NAM V NGUYEN/
Primary Examiner, Art Unit 2684